No. 04-00-00790-CR
Eugene PENA,
Appellant
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 1996-CR3280W
Honorable Philip A. Kazen, Jr., Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	April 30, 2001
DISMISSED
 Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH